Citation Nr: 1044447	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome, 
to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran also initiated an appeal as to the issue of 
entitlement to service connection for type II diabetes mellitus, 
but he withdrew that appeal in a November 2003 submission.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has claimed service connection for myelodysplastic 
syndrome as due to exposure to ionizing radiation.  The Board 
notes that myelodysplastic syndrome is not among the diseases 
listed as a "radiogenic" disease in 38 C.F.R. § 3.311(b)(2) 
(2010).  Under 38 C.F.R. § 3.311(b)(4), however, if a claim is 
based on a disease other than one of those listed in paragraph 
38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.

In the present case, VA has received multiple statements from 
Thomas V. Clayton, M.D., linking myelodysplasia to the Veteran's 
past radiation exposure.  The Board notes that these statements 
were received into the record prior to VA's receipt of a July 
2006 report from the Defense Threat Reduction Agency (DTRA) 
containing a radiation dose assessment from his participation in 
"Operation Dominic I," which is listed as an operational period 
of an atmospheric nuclear test under 38 C.F.R. § 3.309(d)(3)(v).  
The radiation dose estimate for the Veteran in the July 2006 
report was 0.0 rem for both the dose and upper bound of neutron 
and gamma radiation as well as for the red bone marrow organ 
dose.  This is essentially the same as the dose estimate received 
in February 2000, in which the Veteran's external dose summary 
was 0.0 rem for neutron and gamma radiation and the internal dose 
assessment was that he had no intake of radioactive contaminants 
during the operation and, therefore, did not receive a dose to 
any organ.  Nonetheless, given the statements from Dr. Clayton, 
which were received after the receipt of the 2000 dose estimate 
but before the receipt of the essentially similar dose estimate 
in 2006, the Board finds that a VA examination is warranted under 
38 C.F.R. § 3.309(e) to ascertain whether the Veteran's claimed 
myelodysplastic syndrome can be considered a radiogenic disease 
etiologically related to a confirmed exposure to ionizing 
radiation, or is otherwise etiologically related to service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Moreover, it appears that not all relevant existing medical 
documentation has been associated with the claims file.  In an 
August 2007 letter, a congressional staffer noted continuing 
treatment from Dr. Clayton and "Murphy Medical Center" as well 
as a referral to "Dr. Diehl" at Duke University, with an 
appointment scheduled for later that month.  This letter also 
indicates that the Veteran had "unsatisfactory" service from VA 
and went to the Asheville, North Carolina VA Medical Center 
(VAMC).  All available records of such treatment and surgery 
should be requested and, if available, associated with the claims 
file.  38 C.F.R. § 3.309(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After securing the necessary release 
forms, with full address information, 
records from the Asheville VAMC, Murphy 
Medical Center, Dr. Clayton, and Dr. Diehl 
must be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Then, the Veteran should be afforded a 
VA medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed myelodysplastic 
syndrome.  The examiner must review the 
claims file in conjunction with the 
examination, with particular attention to 
the statements from Dr. Clayton dated from 
June and August of 2003 and May 2004 and 
the July 2006 DTRA report as to radiation 
dose estimates.

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an opinion 
as to whether myelodysplastic syndrome is a 
radiogenic disease that can it be 
etiologically linked to the confirmed 
radiation exposure in service, as described 
in the July 2006 DTRA report.  If this 
question is answered in the negative, an 
opinion is then requested as to whether is 
it otherwise at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the Veteran's myelodysplastic syndrome 
is etiologically related to service.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

